Citation Nr: 1432866	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from February 1979 to March 1980.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran has already been awarded SMC based on housebound status.  However, SMC based on the need for aid and attendance is a higher benefit.  38 C.F.R. § 3.351(d).  

The Veteran and his spouse testified at a Board video-conference hearing in May 2014 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  

In November 2013, the Veteran, through his representative, filed a claim of entitlement to service connection for tardive dyskinesia as secondary to his service-connected schizophrenia.  However, it does not appear that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of VA treatment records dated through December 2013, which were considered by the AOJ in the January 2014 supplemental statement of the case, and the May 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDINGS OF FACT

1.  The Veteran is service-connected for schizophrenia, evaluated as 100 percent disabling.  

2.  The Veteran requires care or assistance on a regular basis in order to feed himself, keep himself clean and presentable, and protect him from the hazards or dangers inherent in his daily environment.  


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant SMC based on the need for regular aid and attendance herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service connection is currently in effect for schizophrenia, rated as 100 percent disabling, which is the Veteran's sole service-connected disability.  Therefore, the Board must consider if the Veteran's schizophrenia on its own renders him in need of regular aid and attendance.

The Veteran filed his claim in April 2009.  In support of his claim, he submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, that had been completed that same month by D.B., M.D.  The examiner provided that the Veteran's diagnosis was schizophrenia paranoid, chronic.  While the Veteran was able to feed himself, the examiner determined that his mental disability restricted his ability to prepare his own meals, to attend to his bathing and other hygiene needs without assistance, and required medication management.  It was also noted that the Veteran was not able to manage his financial affairs and had been rated incompetent by VA.  The examiner further observed that the Veteran was only able to leave his home with assistance because he suffered from chronic psychosis (hallucinations).  

The Veteran was afforded a VA Aid and Attendance examination in September 2009.  It was observed that the Veteran was able to dress and feed himself.  He did not cook and was essentially not allowed to cook.  While he bathed himself, he might not do it unless instructed by his wife.  He was able to walk independently and travel beyond the home.  However, he did require an attendant to report to the examination because he was afraid to leave home and only left a couple of times a week with his wife.  It was noted that she stayed home with him to make sure he took his medication.  He also did not appear capable of managing his benefits.  After examining the Veteran, the examiner opined that the Veteran's service-connected disability did not limit his ability to dress, feed, or bathe himself.  He could attend to the needs of nature and he was not limited from walking in or out of his home.  He was not bedridden and did not require the aid and attendance of another person for protection from the activities of daily living, unless necessary from a psychiatric point of view.  The examiner concluded that, from a functional status point of view, not considering mental illness, the Veteran did not appear to require aid and attendance.  

Subsequently, the Veteran submitted an another VA Form 21-2680 completed by his VA doctor, M.G., M.D., in September 2011.  She indicated that the Veteran's mental illness restricted him from preparing his own meals and required assistance with bathing and tending to other hygiene needs.  She further determined that the Veteran was unable to feed himself because he would require assistance when he did not want to eat.  Again, it was noted that he required medication management by another person and was not able to manage his financial affairs.  She also reported that he did not have the mental facility to feed or dress himself.  She again reported that he only left the house with his wife.  He also could not be left alone at the home.  She further indicated that he needed assistance for locomotion, but did not clearly indicate why.     

Another VA Form 21-2680 was completed by another VA doctor, P.F, M.D, in November 2011.  This examiner again reported that the Veteran was not able to feed himself as sometimes he had to be forced to eat as he would not eat on his own.  He also could not prepare his own meals due to difficulty with memory and ability to plan.  It was also noted that he would not bathe or tend to his hygiene needs without assistance.  He required medication management and could not handle his financial affairs.  He could not leave the house without being accompanied by another and he could not stay home alone because he required supervision and was not even able to use a phone.  

The Veteran was afforded another VA examination in February 2012.  The claims file was not reviewed.  It was observed that the Veteran was not bedridden and could travel beyond his home.  The Veteran's wife reported that he was physically able to walk, but required constant supervision due to confusion and poor judgment.  If he is not supervised, he wanders and forgets to change his clothes.  Recently, he was not supervised and he got arrested for being at a stranger's home.  His wife also reported that she fed him since his hands shook.  The self-care skills that the Veteran was unable to perform were self-feeding, dressing, and undressing.  The examiner found that the Veteran was able to ambulate without assistance and had no other physical limitations.  However, he was not mentally competent to manage his financial affairs due to poor judgment.  No further medical opinion was provided.  
 
Subsequently, the Veteran submitted another statement from his VA doctor, Dr. M.G., dated May 2012.  The doctor provided that the Veteran's wife was concerned that he was no longer able to stay alone as evidenced by damage done to a lawn mower while she was away.  It was also noted that he was nearly rear-ended while driving because he stopped for someone in the middle of the road which was a hallucination.  The doctor requested that that the decision for aid and attendance be expedited. 

The claims file also includes records documenting the Veteran's arrest for parking at a stranger's house believing it was his daughter's house.  It also contains private hospital treatment records where the Veteran was admitted following this arrest.  

VA treatment records document treatment for the Veteran's schizophrenia.  While these records document severe schizophrenia, including hallucinations, they do not proffer any sort of opinion on whether the Veteran required aid and attendance by another person.  

The claims file also includes numerous statements as well as hearing testimony from the Veteran's spouse.  She has reported that the Veteran needed assistance in all of his daily needs.  He required assistance bathing and preparing meals.  Essentially, while he was physically able to do these activities on his own, he would not perform them without her there instructing him to do them.  She also had to manage his medications.  He could not drive and could not leave the house without someone with him or he would get lost.  She essentially indicated that she managed all of the affairs.  Importantly, at the Board hearing, she testified that, if she left him alone, he would perform activities that would harm himself and he could not protect himself.  

In the instant case, there is no evidence that the Veteran is physically unable to care for himself.  In this regard, there is no evidence that he has suffered the anatomical loss or loss of use of both feet or one hand and one foot, is blind in both eyes, or is permanently bedridden as a result of his schizophrenia.  As such, the matter turns on whether such psychiatric disability has rendered him so helpless as to be in need of regular aid and attendance.  The Veteran has been afforded two VA examinations for purposes of determining the need for aid and attendance.  However, while these examinations addressed the Veteran's physical limitations, they did not offer a clear opinion on whether his psychiatric disability rendered him so helpless to require regular aid and attendance of another person.  The September 2009 VA examination report stated that the Veteran's mental illness was not considered and the February 2012 examination also failed to proffer any sort of opinion concerning the Veteran's psychiatric disability.  

However, the Veteran has submitted three VA Forms 21-2680 completed by medical professionals that all indicated that the Veteran was unable prepare his meals and needed assistance tending to his hygiene.  The most recent forms submitted also indicated that the Veteran needed assistance feeding.  The examiners found that the Veteran could not leave the house alone.  Moreover, these examiners also indicated that the Veteran could not be home alone, which appears to indicate that, if alone, he would be unable to protect himself from hazards or dangers incident to his daily environment.  

Further, the Veteran's spouse has competently described the Veteran's behaviors and the fact that, while he was physically capable to care for himself, his mental disability precluded him from being able to cook, tend to his hygiene, manage his medications, leave the home alone, or stay home alone.  In support of her statements, she submitted a police report showing that the Veteran was arrested due to parking at a stranger's house as a result of being confused and believing it was his daughter's house.  

In sum, the preponderance of the evidence shows that the Veteran is unable to care for himself and meet the daily needs of feeding himself, maintaining his personal hygiene, and the ability to protect himself from the hazards or dangers inherent in his daily environment due to his service-connected schizophrenia.  Therefore, after considering the totality of the evidence, the Board finds that that the Veteran, as a result of his service-connected schizophrenia, is so helpless as to be in need of regular aid and attendance because of his mental incapacity, which requires care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment.  Under the circumstances, when resolving all doubt in the Veteran's favor, the Board finds that the criteria for SMC based on the need for regular aid and attendance benefits have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

SMC benefits based on the need for regular aid and attendance is granted, subject to laws and regulation applicable to payment of VA monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


